            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


UNITED STATES OF                     :
AMERICA,
                                     :
                  v.                 :
                                     :       CRIMINAL ACTION NO.
CAOJO DETORI STEWART,                :       1:19-CR-435-AT-1
                                     :



                                ORDER

     Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 166] recommending that Defendant’s

Motion to Sever Counts [Doc. 101] be denied.        The Defendant filed

objections to the R&R [Doc. 169].

     A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations.         United

States v. Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. §

636(b)(1), the Court reviews any portion of the R&R that is the subject of

a proper objection on a de novo basis and any non-objected portion on a

“clearly erroneous” standard.       The Defendant objected on numerous

substantive   grounds    to   the    Magistrate   Judge’s   Report    and
Recommendation. Accordingly, the Court has reviewed the record in this

case on a de novo basis.

      After an independent de novo review of Defendant’s Motion to Sever

and Objections, the Court finds that the R&R is legally correct and based

on a fair and appropriate assessment of the evidence. While Defendant’s

objections      with   respect   to   potential   prejudice   concerns   are

understandable, the counts are integrally related and properly joined.

Accordingly, the Court OVERRULES Defendant’s Objections [Doc. 169];

ADOPTS the Magistrate Judge’s R&R [Doc. 166]; and DENIES

Defendant’s Motion to sever Counts [Doc. 101]. The Court is prepared to

provide cautionary instructions to the jury at the outset of trial and

throughout trial to mitigate the any risk of unfair prejudice that might

be caused by trial of Counts 6-10 with 1-5. The Defendant should submit

any proposed instructions it requests that the Court provide to the jury

at the outset of the trial at least 10 days prior to the pretrial conference

in this case.




                                       2
IT IS SO ORDERED this 21st day of June, 2021.



                      ___________________________________
                      AMY TOTENBERG
                      UNITED STATES DISTRICT JUDGE




                            3
